DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 10, 2021 has been considered.

	Drawings

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (the Figures are directed to Background Art).  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not described by the original disclosure:
Claims 1, 10, 11, and 20, “the direct arrival energies are calculated based on the estimated source element energy, using the model … ”. The original disclosure describes “estimating a respective energy generated by each source element” 
Claims 1, 10, “calculating a value of an objective function measuring a mismatch between the direct arrival energies or times computed using the model of direct arrival waves, the direct arrival energies or times being associated with the one of the at least two sets of positions, and direct arrival energies or times according to observed data, wherein the one of the at least two sets of positions is obtained by perturbing at least one position of the seismic sensors and/or of the source elements of the observed positions”. The original specification discloses “measure[ing] the mismatch between the current direct arrival model and the observed data” paragraph 0065).  However, the original specification does not describe measuring a mismatch between the direct arrival energies or times computed using the model of direct arrival waves and direct arrival energies or times according to observed data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 11 and 20, “correcting one or more of the observed positions of the individual seismic sensors with the corresponding one or more corrected positions” is indefinite since the positions seem to be corrected with corrected position values that will be determined later.

The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, 11, and 20 recite an abstract idea of “estimating a source element energy generated by each source element, which belongs to a source array” (mathematical concept, claims 1, 10, 11, 20), “estimating a model of direct arrival waves that propagate straight from the source elements to the individual seismic sensors, respectively, the model being based also on characteristics of the seismic data acquisition system” (mathematical concept, claims 1, 10, 11, 20), “calculating direct arrival energies reaching each individual seismic sensor, which belongs to a composite receiver, from each source element of the source array, wherein 
Under prong 2, step 2A, the abstract idea is integrated into practical applications of “correcting one or more of the observed positions of the individual seismic sensors and/or of the source elements with positions corresponding to the best set of positions” (claims 1, 10, 11, 20), “the one of the at least two sets of positions is obtained by perturbing at least one position of the seismic sensors and/or of the source elements of the observed positions” (claims 1, 10). The practical applications are based on real-
Accordingly, the claims and their dependents are patent eligible under 35 USC 101.

Prior Art Note

Claims 1-8 and 10-20 do not have prior art rejections.
The combination as claimed wherein a method for correcting observed physical positions of seismic sensors and/or seismic sources for a seismic data acquisition system comprising direct arrival energies are calculated based on the estimated source element energy, using the model and taking into account a position of each source element within the source array and a position of each individual seismic sensor within the composite receiver (claims 1, 10, 11, 20) and calculating a value of an objective function measuring a mismatch between the direct arrival energies or times computed using the model of direct arrival waves, the direct arrival energies or times being associated with the one of the at least two sets of positions, and direct arrival energies or times according to observed data (claims 1, 10) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

September 10, 2021 have been fully considered but they are not persuasive.
	With regard to the drawing objections, Applicants argue “Figure 1 is a vertical view of a generic marine seismic survey system (see, e.g., paragraphs [0003] and [0021] of the application publication 2021/0080604). The claimed methods may be used in a system like the system illustrated in Figure 1. Therefore, Figure 1 is correctly designated as “Background Art.” Similarly, Figures 2 and 3 are views (top views) of systems in which the claimed methods may be used.”
	Examiner’s position is that Fig. 1 is shown as Fig. 1 in US 2017/0017005. Fig. 2 is shown as Fig. 7 in US 2017/0017005 (see instant application, paragraph 0005). US 2017/0017005 qualifies as prior art under 35 USC 102(a)(1). Thus, Figs 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
	With regard to the claim rejections under 35 USC 103, Applicants argue Groenaas does not disclose estimating energy generated by each source element as recited in all the independent claims, Groenaas viewing the sources 40 only as assemblies via their signatures. The OOA errs by treating Groenaas’s seismic sources 40 as source elements when in fact “the seismic sources 40 may be arranged in seismic source groups such as exemplary groups 134 and 136. Each group may have an associated global positioning satellite (GPS) receiver that, in turn, acquires the GPS position of the seismic source group” (as stated in Groenaas’s paragraph [0021]).”
	Examiner’s position is that Groenaas discloses “estimating a source element energy generated by each source element, which belongs to a source array (Sensing 
	Applicants’ remaining arguments and amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padhi (US 2017/0212260) discloses a comparison between observed P-wave
first arrival travel time data and travel time data obtained using the optimized 3D model (paragraph 0011).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).